Detailed Office Action
The communication dated 1/10/2019 has been entered and fully considered.
Claims 1-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets “mesoporous” in light of the specification and under BRI as having pores with 2-50 nm diameter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 1-5, the applicant claims a ‘use’ of a functionalized mesoporous silica but does not give any steps to how it is used for the production of the paper material. Attempts to 
Claims 6-10 are rejected based upon their dependency to claim 1.
The claims are simultaneously rejected under 35 U.S.C. 101 for the same reasons.
Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. 
In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").
Claim 2 contains the trademark/trade name MCM-41 and SBA-15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe MCM-41/SBA-15 and, accordingly, the identification/description is indefinite.
Claim 8 recites the limitation "the pulp" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the applicant is referring to “the washed pulp” of claim 7 or the “work mixture” of claim 7.



Claim 10 recites the limitation "mineral oil hydrocarbons" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear where the mineral oil hydrocarbons became part of the organofunctionalized mesoporous silica.
Allowable Subject Matter
Claim 10 would be allowable if the applicant overcomes the 112 and 101 issues of the claims.  The closest prior art SATAKE is to adding functionalized silica to pulp and making paper.  While some functionalized silica will be removed it would not be obvious to regenerate it as the purpose of SATAKE was never to remove mineral oil hydrocarbons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2000265390A SATAKE et al., hereinafter SATAKE.
As for claims 1-5, The Examiner has included the English machine translation and the English Derwent summary. SATAKE discloses a hydrophobized porous silica [0014].  The silica has pores with a diameter of 10 to 100 nm which overlaps with sufficient specificity to the “mesoporous” dimeter of 2 to 50 nm or in the alternative the overlap makes a prima facie case of obviousness.  The porous silica is treated with trimethyl silane [0014] which therefore forms a porous silica functionalized with R1/R2/R3 being the aliphatic C1.

As for claim 6, SATAKE discloses mixing the functionalized porous silica with pulp [0012, 0017].
As for claim 9, SATAKE discloses mixing the functionalized porous silica with pulp [0012, 0017].
SATAKE discloses a particle size of 10 to 500 microns [0014].  Given a dimeter of 500 microns this is a perimeter of up to 1.575 mm which is a dimension greater than 1 mm.  Should the applicant be referring to dimeter in the claims it is generally prima facie obvious to change size absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(A)].  In the instant case larger particles would be expected to add more bulk to the paper. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SATAKE in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 7 and 8, SATAKE discloses that the pulp to which the functionalized silica is added can be deinked pulp [0011].  Deinked pulp is formed from recycled paper which is slushed.
SATAKE discloses papermaking (forming) but does not disclose washing or recovering. SMOOK discloses that in papermaking the pulp which has had additives added [pg. 207 Figure 13-27] in the blend chest to the pulp fibers subsequently whitewater is added which dilutes the pulp down [pg. 208 col. 1 last par and pg. 229 Figure 16.2.].  The pulp then travels to the screens/cleaners which will remove some of the functionalized silicon.  Further, some 
At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known paper making manufacturing techniques of SMOOK to the papermaking of SATAKE.  The person of ordinary skill in the art would expect the industrial process of SMOOK to be able to produce paper in large amounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748